El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El apelante fué acusado ante la Corte de Distrito de San Juan con fecha 3 de septiembre de 1926 por portar ilegal-mento un arma prohibida. La vista del caso fué celebracia el 11 de febrero de 1927. En dicho día el acusado presentó una moción solicitando el archivo y sobreseimiento del caso por no haberse celebrado dentro de los 120 días a contar *649desde la presentación de la acusación. En respuesta a esta moción la corte dijo qne tomaría conocimiento judicial del excesivo trabajo qne la corte había tenido. El juicio no fue celebrado dentro de los 120 días y hemos resuelto consis-tentemente de conformidad con el artículo 448 del Código de Enjuiciamiento Criminal qne el dejar de someter a jui-cio al acusado dentro de ese término sin justa causa le da derecho a ser absuelto. A menos qne se demuestre que debe darse preferencia a otros casos, el hecho de que la corte esté ocupada no es excusa legal. De ser necesario, pueden suspenderse otros casos. Dyer v. Rossy, 23 D.P.R. 772; El Pueblo v. Quirindongo, 33 D.P.R. 448; El Pueblo v. Cepeda, 31 D.P.R. 489; El Pueblo v. Acevedo, 29 D.P.R. 314.
La sentencia apelada debe ser revocada y sobreseerse en el proceso.